internal_revenue_service date number info release date uil conex-143398-03 cc tege eoeg et1 attention dear this letter is in response to your inquiry copy enclosed dated date on behalf of your constituent -- a retired professor in a letter to your office states that an irs ruling dated date regarding refunds of fica_taxes on faculty retirement incentive payments is arbitrary capricious and discriminatory as a result he believes that the irs wrongly denied a refund of fica_taxes that ------------------------------- ----------------------- his former employer deducted from a retirement payment that ------- made to him in also states that --------filed a claim_for_refund of these fica_taxes along with claims for refunds for other fica_taxes that relate to similar retirement payments made by ------- during each of the years through he further informs us that the irs is treating the claims for refunds inconsistently that is the irs accepted --------- claim_for_refund filed for the earlier tax_year and refunded the fica_taxes that ------- paid for that year but denied --------- claims for refund for the years later through tax years we thank you for your inquiry we are always happy to provide assistance to your office that addresses a taxpayer’s concerns concerns essentially relate to refund claims filed by another taxpayer ------- due to disclosure and privacy laws we are prohibited from providing specific tax or taxpayer information regarding a taxpayer’s case to anyone other than the taxpayer or the taxpayer’s authorized representative however to assist you we can provide some useful general information in general there are numerous reasons why the irs can deny a taxpayer’s refund claim for a particular tax_year when the irs has previously accepted a similar refund claim by that same taxpayer for an earlier tax_year such reasons include that the taxpayer failed to file the later claims within the required period of limitations applicable to those claims there has been a change in the law adverse to the taxpayer or there was an erroneous refund made by the irs on the refund claim submitted for the earlier tax_year in all cases when the irs does deny a refund claim it will provide written notice to explain the appeal rights and procedures that are available for a taxpayer to protest the denial of its claim_for_refund if the taxpayer does not agree with the irs’ denial of its claim_for_refund the taxpayer can elect to assert its rights and follow the procedures available to the taxpayer to protest the irs’ denial of its claim_for_refund additionally the ruling that ------------refers to is an irs general information_letter this general information_letter cites to an action on decision aod that was issued on date in order to help taxpayers understand the irs’ position with regard to faculty early retirement payments the aod sets forth that the irs disagrees with the eighth circuit’s decision in north dakota state university in which the court held that early retirement payments made by a university to its tenured faculty members for the members’ relinquishment of their tenure rights were not wages and therefore not subject_to fica_taxes the aod further states that the irs recognizes the precedential effect of the decision to cases appealable to the eighth circuit and therefore that it will follow the decision with respect to cases that have the exact facts within that circuit however the aod also states that the irs will continue to litigate its position that the decision is erroneous in cases having different facts in the eighth circuit and in all cases in other circuits -------------indicates in the materials provided that he -------- within the jurisdiction of the eighth circuit we have enclosed a copy of this action on decision that you can forward to him i hope this information is helpful please call me at if you have any questions sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities enclosures
